 



Exhibit 10.5i
NINTH AMENDMENT TO
THE CONNECTICUT WATER COMPANY
EMPLOYEES’ RETIREMENT PLAN
(as amended and restated as of January 1,1997, except as otherwise provided
therein)
1. Paragraph (c) of Section 4.4 is amended to read as follows:
     “(c) A benefit payable in a form other than a straight life annuity must be
adjusted to an actuarial equivalent straight life annuity before applying the
limitations of this Section 4.4. The actuarially equivalent single life annuity
is equal to the greater of the annuity benefit computed using the interest rate
and mortality table (or other tabular factor) specified in the Plan for
adjusting benefits in the same form, and the annuity benefit computed using a
5 percent interest rate assumption and the applicable mortality table referenced
in Exhibit I of the Plan. In determining the actuarially equivalent straight
life annuity for a benefit form other than a nondecreasing annuity payable for a
period of not less than the life of the Participant (or, in the case of a
qualified pre-retirement survivor annuity, the life of the surviving spouse), or
decreases during the life of the Participant merely because of (a) the death of
the survivor annuitant (but only if the reduction is not below 50% of the annual
benefit payable before the death of the survivor annuitant), or (b) the
cessation or reduction of Social Security supplements or qualified disability
payments, “the Applicable Interest Rate,” as defined in Exhibit I of the Plan,
will be substituted for “a 5 percent interest rate assumption” in the preceding
sentence. Effective for distributions with Benefit Commencement Dates occurring
in the Plan Years beginning January 1,2004 and January I, 2005, “a five and
one-half percent (5 1/2%) interest rate assumption” shall be substituted for
'''the Applicable Interest Rate,’ as defined in Exhibit I of the Plan” in the
preceding sentence. No actuarial adjustment to the benefit is required for
(1) the value of a qualified joint and survivor annuity, (2) benefits that are
not directly related to retirement benefits (such as the qualified disability
benefit, pre-retirement death benefits, and post-retirement medical benefits),
or (3) the value of post-retirement cost-of-living increases made in accordance
with Federal Income Tax Regulations. The annual benefit does not include any
benefits attributable to employee contributions or rollover contributions, or
the assets transferred from a qualified plan that was not maintained by the
Employer.”
2. Except as hereinabove modified and amended, the Plan as amended shall remain
in full force and effect.

- 



--------------------------------------------------------------------------------



 



CERTIFICATE
     The undersigned hereby certifies that The Connecticut Water Company
Employees’ Retirement Plan, as amended and restated effective as of January 1,
1997, except as otherwise provided therein, was duly amended by the Board of
Directors of The Connecticut Water Company by a Ninth Amendment on August 9,
2006, and the Plan, as so amended, is in full force and effect.

         
Date August 9, 2006
  /s/ David C. Benoit    
 
 
 
David C. Benoit    
 
       
 
  Title Vice President, Finance and CFO
 
       

-2